                                              Case 5:20-cv-02116-BLF Document 15 Filed 06/05/20 Page 1 of 5




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     DACOREY SATTERWHITE,                               Case No. 20-cv-02116-BLF
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9               v.                                       DISMISS WITHOUT LEAVE TO
                                                                                            AMEND
                                  10     UNITED STATES OF AMERICA,
                                                                                            [Re: ECF 3]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, DaCorey Satterwhite (“Satterwhite”), proceeding pro se, filed a complaint for
                                  14   “professional negligence” in the Santa Clara Superior Court against the United States Postal Service
                                  15   (“USPS”), a federal agency of the United States. Defendant timely removed the case to this Court.
                                  16   Upon removal, the United States was automatically substituted as the party defendant pursuant to
                                  17   28 U.S.C § 2679(d)(2). Before the Court is a motion to dismiss by the United States. ECF 3. The
                                  18   time for Satterwhite to respond to the United States’ motion has passed without any response from
                                  19   Satterwhite. Pursuant to Civil Local Rule 7–1(b), the motion is suitable for disposition without oral
                                  20   argument, and the hearing set for July 2, 2020 is vacated. For the reasons stated herein, the Court
                                  21   GRANTS the motion to dismiss WITHOUT LEAVE TO AMEND.
                                  22     I.     BACKGROUND
                                  23            Satterwhite alleges that on January 14, 2020, he was approved for a credit card processing
                                  24   machine from Leaders of Merchants. Compl. at 1, ECF 1-1. Satterwhite received USPS tracking
                                  25   information that his package had arrived at the post office on January 18, 2020 at 1:19 a.m. Compl.
                                  26   at 2, ECF 1-1. Satterwhite went to the post office at 105 N. 1st Street in Downtown San Jose on the
                                  27   same day and was told that “[his] item was not there.” Id. at 2. In addition, Satterwhite alleges that
                                  28   “Kenia Garcia” told Satterwhite at the post office that “the package had the wrong zip code.” Id.
                                              Case 5:20-cv-02116-BLF Document 15 Filed 06/05/20 Page 2 of 5




                                   1   Satterwhite left without the package. Id. When Satterwhite called Leaders of Merchants, he was

                                   2   told that the package had been sent. Id. Based on the foregoing, Satterwhite alleges that “someone

                                   3   inside the post office is lying!” Id. It is not clear from the Complaint whether Satterwhite ultimately

                                   4   received the package. See generally, Compl.

                                   5            On February 24, 2020, Satterwhite filed a Complaint for “professional negligence” in the

                                   6   Santa Clara Superior Court against the USPS, seeking monetary damages in excess of $25,000.00,

                                   7   non-monetary relief, and punitive damages. See Civil Cover Sheet, ECF 1-1. The United States

                                   8   timely removed the case to this Court. See Not. of Removal, ECF 1. The United States moves to

                                   9   dismiss the case on two grounds: (1) lack of subject matter jurisdiction because Plaintiff failed to

                                  10   exhaust his administrative remedies and (2) Plaintiff cannot state a claim because the United States

                                  11   is immune from tort claims based on mishandled mail. Mot. to Dismiss, ECF 3.

                                  12    II.     LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            A.    Rule 12(b)(1)
                                  14            A motion to dismiss under Rule 12(b)(1) challenges whether a court has subject matter

                                  15   jurisdiction to hear a case. Federal courts have limited jurisdiction and are “presumed to lack subject

                                  16   matter jurisdiction until the contrary affirmatively appears.” Dragovich v. U.S. Dep’t of Treasury,

                                  17   764 F. Supp. 2d 1178, 1184 (N.D. Cal. 2011). It is the plaintiff’s burden to prove jurisdiction at

                                  18   time the action is commenced. United States ex rel. Mateski v. Raytheon Co., 816 F.3d 565, 569

                                  19   (9th Cir. 2016). A court considering a 12(b)(1) motion to dismiss is not limited to the pleadings,

                                  20   “but may review any evidence, such as affidavits and testimony, to resolve factual disputes

                                  21   concerning the existence of jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.

                                  22   1988). Once subject matter jurisdiction is challenged, the party opposing the motion bears the

                                  23   burden of establishing jurisdiction. Chandler v. State Farm Mut. Auto Ins. Co., 598 F.2d 1115, 1122

                                  24   (9th Cir. 2010).

                                  25            B.        Rule 12(b)(6)
                                  26            A motion to dismiss under Rule 12(b)(6) concerns what facts a plaintiff must plead on the

                                  27   face of his claim. Under Rule 8(a) of the Federal Rule of Civil Procedure, a complaint must include

                                  28   “a short and plain statement of the claim showing that the pleader is entitled to relief.” A plaintiff
                                                                                         2
                                              Case 5:20-cv-02116-BLF Document 15 Filed 06/05/20 Page 3 of 5




                                   1   must plead “enough facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v.

                                   2   Twombly, 550 U.S. 544, 570 (2007), and the factual contents in the complaint must allow the court

                                   3   to “draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

                                   4   v. Iqbal, 556 U.S. 662, 678 (2009). However, the Court need not “accept as true allegations that

                                   5   contradict matters properly subject to judicial notice” or “allegations that are merely conclusory,

                                   6   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d

                                   7   1049, 1055 (9th Cir. 2008) (internal quotation marks and citations omitted). In ruling on a motion

                                   8   to dismiss, factual allegations are taken as true and construed in the light most favorable to the

                                   9   nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).

                                  10            C.   Leave to Amend
                                  11            A court granting a motion to dismiss a complaint must decide whether to grant a leave to

                                  12   amend. Leave to amend should be “freely given” when there is no “undue delay, bad faith or dilatory
Northern District of California
 United States District Court




                                  13   motive on the part of the movant, … undue prejudice to the opposing party by virtue of allowance

                                  14   of the amendment, …[or] futility of amendment.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

                                  15   1048, 1052 (9th Cir. 2003). Dismissal without leave to amend is proper only if it is clear that “the

                                  16   complaint could not be saved by any amendment.” Intri-Plex Techs., Inc. v. Crest Group, Inc., 499

                                  17   F.3d 1048, 1056 (9th Cir. 2007) (internal citations and quotations omitted).

                                  18   III.     DISCUSSION
                                  19            First, the United States argues that the Court lacks subject matter jurisdiction because

                                  20   Satterwhite failed to exhaust his administrative remedies before filing this suit. Motion at 3. The

                                  21   Court agrees. The Federal Tort Claims Act (“FTCA”) is the exclusive remedy for torts against a

                                  22   federal agency. 28 U.S.C. § 2679; Kennedy v. U.S. Postal Serv., 145 F.3d 1077, 1078 (9th Cir.

                                  23   1998). For tort actions within the purview of 28 U.S.C. § 1346(b), the FTCA allows tort claimants

                                  24   to sue the United States only after they have exhausted their administrative remedies with the federal

                                  25   agency that is purportedly responsible for the injury. 28 U.S.C. § 2675(a). The FTCA’s exhaustion

                                  26   requirement is jurisdictional. Vacek v. U.S. Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006). An

                                  27   action filed prematurely, before the claimant has exhausted his or her administrative remedies, must

                                  28   be dismissed. McNeil v. United States, 508 U.S. 106, 111-13 (1993).
                                                                                         3
                                             Case 5:20-cv-02116-BLF Document 15 Filed 06/05/20 Page 4 of 5




                                   1           According to the United States, Satterwhite has not presented a claim to the Postal Service

                                   2   before filing this action. See Beatty Decl. ¶¶ 2-3, ECF 3-1. Satterwhite has not presented any

                                   3   evidence to the contrary or responded to the United States’ motion to dismiss. Thus, the Court must

                                   4   dismiss this action because Satterwhite fails to carry his burden to establish subject-matter

                                   5   jurisdiction by demonstrating that he complied with the scheme for administrative relief set forth in

                                   6   the FTCA before filing suit against the USPS. See McNeil, 508 U.S. at 113.

                                   7           Second, the United States seeks dismissal because Satterwhite cannot state a claim against

                                   8   the USPS for delayed mail because the United States has not waived its sovereign immunity for

                                   9   claims arising out of the transmission of mail. See Motion at 4. Again, the Court agrees. The FTCA

                                  10   grants a waiver of sovereign immunity in certain cases. 28 U.S.C. § 1346(b). But the United States

                                  11   retains sovereign immunity for tort claims against it for “loss, miscarriage, or negligent transmission

                                  12   of letters or postal matter.” 28 U.S.C. § 2680(b).
Northern District of California
 United States District Court




                                  13           Satterwhite claims that “Kenia Garcia” in the post office told him that the package had the

                                  14   wrong zip code and was not at the post office when the USPS tracking information indicated

                                  15   otherwise. See Compl. at 2. Viewing all allegations in the light most favorable to Satterwhite, the

                                  16   alleged negligence falls within the definition of “loss, miscarriage, or negligent transmission of

                                  17   letters or postal matter.”   See Anderson v. U.S. Postal Serv., 761 F.2d 527, 528 (9th Cir. 1985)

                                  18   (affirming dismissal of claims against the USPS for loss of package); Jaguar Assocs. Grp. v. U.S.

                                  19   Postal Serv., No. C07-5022 PVT, 2008 WL 686820, at *3 (N.D. Cal. Mar. 11, 2008) (“The postal

                                  20   exception is broadly stated and encompasses ‘any claim’ arising out of the delivery of mail.”). The

                                  21   Court cannot make any reasonable inference that the United States is liable based on the

                                  22   Satterwhite’s factual allegations. Therefore, dismissal is warranted. See Iqbal, 556 U.S. at 678.

                                  23           Based on the above analysis, an amendment would be futile because the United States is

                                  24   exempt from tort liability under 28 U.S.C. § 2680(b). It is clear that Satterwhite cannot cure the

                                  25   defect on legally meritorious grounds.

                                  26   IV.     ORDER
                                  27           For the foregoing reasons, the Court GRANTS the United States’ motion to dismiss at ECF

                                  28   3 WITHOUT LEAVE TO AMEND.
                                                                                         4
                                          Case 5:20-cv-02116-BLF Document 15 Filed 06/05/20 Page 5 of 5




                                   1

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: June 5, 2020

                                   5                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   6                                        United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             5
